HAREIS ON, J-j
concurring. Uponthe former decision in this case I dissented from the conclusion reached by a majority of the court, upon grounds not involving the form of the judgment to be entered. The form of judgment then directed was in accordance with the directions of this court in the case of Weaver v. San Francisco,, 111 Cal. 319, in which I participated. As is very pertinently observed in the foregoing opinion, the only question then before the court-was the right to divert the revenues of one fiscal year to the payment of liabilities incurred during a preceding fiscal year. It was not intended to' hold, and there is no reason for holding, that, if at any future time the municipality shall by any legal mode assume the payment of such liabilities, it cannot be enforced out of the funds thus provided for their payment, since in that case the assumption of the liability would form the basis of a new obligation which would not be limited or affected by the previous judgment. But, as in any attempt to enforce a judgment against a municipality, the municipality would have the right to show in what year the obligation upon which the judgment was rendered was incurred, and to insist that it should not be collected out of the ordinary revenues of any succeeding year, the form in which the judgment is entered is not material to' the rights of the parties, but is only a matter of convenience, and may be varied according to the nature of the action. I therefore concur in the foregoing opinion to the extent that it gives directions as to the form in which the judgment should be entered, and I also concur in the other respects in which the former opinion is modified.